Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 23 November 2021 is acknowledged and considered.  Claims 1, 2, 5, 6, 11, 12, and 16 are examined on the merits.
Allowable Subject Matter
Claims 1, 2, 5, 6, 11, 12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: AL-MOMANI (Inorganica Chimica Acta, 2013, 394, 176-183) describes compound 10 (page 178).  This compound does not anticipate or render obvious a compound of claim 1 because the pyrrolidine ring cannot be trisubstituted and at least of R2a-R2e needs to be OH, an alkoxy group, or an alkoxyhalo group.

    PNG
    media_image1.png
    140
    258
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699